The opinion of the court was delivered, by
Sharswood, J.
— This was an action by the payee against the endorser of a promissory note. By the testimony of the maker of the note, it appeared that the defendant was told by him that he was getting money from the plaintiff; that his brother was one *38of his securities; and that he asked him for his name also. That subsequently the defendant called and endorsed the note. This was before it was endorsed by the plaintiff. A few weeks before maturity the plaintiff left it for collection at a bank in Pittsburg; and there, by the direction of the cashier, wrote his name both above and below the name of the defendant. When the note fell due the defendant waived protest. These were all the material facts, and after the evidence was given the learned judge below entered a nonsuit, which was afterwards confirmed by the court in banc. It is admitted that the case was rightly decided, if Jack v. Morrison, 12 Wright 113, is to be considered as law. We have had occasion recently to reconsider that case upon an argument before a full bench, in the ease of Schafer v. The Farmers’ and Mechanics’ National Bank of Easton, 9 P. F. Smith 144, on a writ of error to the Court of Common Pleas of Northampton county, and have come to the unanimous conclusion to reaffirm that decision; and the question ought now, therefore, to be considered as entirely at rest in this state.
Judgment affirmed.